DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kidron, Adam (PGPUB Document No. 20120221559), hereafter, .

Regarding claim 1 (Currently amended), Kidron teaches A method, comprising: determining a clean media content item to play based on a seed media content item that is selected or currently playing (Kidron, element 418 b of Fig. 4a disclose a seed media content item such as “Currently played track” is being used for playlist generation; para 100 discloses sharing a playlist/content collection which includes both clean and explicit medias  “when a parent is sharing a content collection with a child, the parent may set up rules that, for example, do not allow any tracks having explicit lyrical content or other parental advisories to be added to the content collection”), 
wherein the seed media content item includes explicit content, by (Kidron, element 402 of Fig. 4a disclose a seed media content item such as a music track is being used; therefore, a media content having explicit content can be the seed item as being currently played track as well): 
receiving the seed media content item at an information storage and media distribution platform from a database of a plurality of media content items (Kidron, Fig. 3 and para 0053 disclose receiving the playlist generation request with seed media at server for obtaining plurality of similar tracks  “At 314, the servers may initiate generation of the requested magic playlist that may include a list of tracks selected based on the seed item and/or other factors. In one implementation, the servers 306 may execute the magic playlist generation algorithm to obtain a list of tracks for the requested magic playlist.”); 
the related media content items including explicit media content items, each explicit media content item including explicit content, and a plurality of clean media content items, each clean media content item not including explicit content(Kidron, para 0141 discloses collection of items (i.e. clean or explicit) related to seed item “When a content item seed is provided to the discover stream component, the recommendation engine may take the provided content item seed and generate other content items that are related to the seed.”; para 100 discloses sharing a playlist/content collection related to seed media includes both clean and explicit medias  “when a parent is sharing a content collection with a child, the parent may set up rules that, for example, do not allow any tracks having explicit lyrical content or other parental advisories to be added to the content collection”), 
Kidron teaches generation of media playlist but he does not explicitly teach creating a vector space comprising the seed media content item and a plurality of related media content items, calculating a similarity score between the seed media content item and the plurality of related media content items; removing explicit media content items from the plurality of related media content items; determining an affinity score for each of the plurality of clean media content items; and determining the clean media content item to play based on the affinity score and similarity score for each of the plurality of clean media content items; and playing the clean media content item from the plurality of clean media content items.
creating a vector space comprising the seed media content item and a plurality of related media content items (Singhal, para 0069 disclose creating of vector for seed item features (input item’s context or features) and for other related items’ features and, then comparing vector similarities “may compare the context of the input item to respective contexts of a plurality of other items to determine respective levels of similarity between the input item and the plurality of other items (604). For instance, computer 500 may generate a vector that represents the semantic makeup of each context, and determine the cosine similarity between vectors”), removing explicit media content items from the plurality of related media content items (Singhal, para 0059-0060 disclose removing explicit or unwanted contents and degerming similarity scores for clean contents “unwanted content may be removed before computing the similarity score in weights against each item.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the media playlist generation of Kidron into the vector space generation of media content features and removal of explicit/unwanted content items of Singhal to produce an expected result of providing playlists of clean media items. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a clean media playlist which is based explicit media so that clean playlist can be shared or played where it is inappropriate to play explicit media contents.
Kidron and Singhal teach clean media playlist generation but they don’t explicitly teach calculating a similarity score between the seed media content item and the plurality of related media content items; removing explicit media content items from the plurality of related media content items; determining an affinity score for each of the plurality of clean media content items; and determining the clean media content item to play based on the affinity score and similarity score for each of the plurality of clean media content items; and playing the clean media content item from the plurality of clean media content items.
However in the same field of endeavor of playlist generation Wang teaches determining an affinity score for each of the plurality of clean media content items (Wang, para 0031-0032 discloses computation of affinity score of each media item in order to be in the user playlist “the affinity score for an item can be determined by calculating the dot product of the affinity vector for a category and a vector representing the attributes of the media item for which the affinity score is being calculate”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the clean media playlist generation by similarity of Kidron and Singhal into the affinity score calculation of Wang to produce an expected result of providing playlists aligned to user’s taste. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a media playlist which is based on user habits and preferences.
Kidron, Singhal and Wang teach clean media playlist generation considering user affinity but they don’t explicitly teach calculating a similarity score between the seed media content item and the plurality of related media content items; removing explicit media content items from the plurality of related media content items; and determining the clean media content item to play based on the affinity score and similarity score for each of the plurality of clean media content items; and playing the clean media content item from the plurality of clean media content items.
However in the same field of endeavor of playlist generation Barkan teaches calculating a similarity score between the seed media content item and the plurality of related media content items (Barkan, para 0039 discloses contents similarity scoring is being performed against a seed song (single song) in order to be added to a playlist “The similarity score between a single song or multiple songs on a user's playlist and a new song can be analyzed to determine whether the new song should be added to the playlist”); and determining the clean media content item to play based on the affinity score and similarity score for each of the plurality of clean media content items(Barkan, para 0039 discloses contents similarity scoring is being performed against a seed song (single song) in order to be added to a playlist and para 0045 further discloses presenting content based on user’s affinity towards it “recommendation can be made based on a user's affinity for a different group. For example, if a user buys several songs recorded by a first artist, then a similar artist could be recommended based on a group analysis.”); 
and playing the clean media content item from the plurality of clean media content items (Barkan, para 0042 discloses playlist is used for determining what songs are to be played or stream; therefore, the song selected by similarity and user affinity would be playing or streaming “The playlist can be used to determine what songs are streamed to a user by a music service.”).


Regarding claim 2 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 1 and Singhal further teaches wherein the similarity score is calculated using a cosine similarity function (Singhal, para 0069 discloses using cosine similarity function for similarity determination “computer 500 may generate a vector that represents the semantic makeup of each context, and determine the cosine similarity between vectors.”).

Regarding claim 3 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 1 Wang further teaches wherein the affinity score is calculated by comparing the list of media content items to the users' listening history (Wang, para 0028 discloses recommending media content based on user & items affinity scores  “ranking module 142 can generate a ranked or ordered list of candidate media items 148 to recommend to the user based on the affinity scores in user profile 133 and the media items in recommendable media items database 134.”; “user profile 133 can include an affinity profile. For example, the affinity profile can be generated based on a user's previous media item activity (e.g., selection, consumption, purchases, etc.). For example, the media item profile can include affinity scores that describe the user's preference for, interest in, or attraction to media items associated with a variety of categories”).

Claim 4, cancelled.

Regarding claim 6 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 1 Wang further teaches further comprising generating a list of media content items from the plurality of clean media content items in an order based on the affinity score (Wang, para 0028 discloses ranking or ordering content list based on affinity scores “ranking module 142 can generate a ranked or ordered list of candidate media items 148 to recommend to the user based on the affinity scores in user profile 133 and the media items in recommendable media items database 134”).

Regarding claim 7 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 1 and Kidron further teaches wherein the seed media content item is an audio track (Kidron, para 0052 discloses using audio track as seed media “Magic playlists are automatically generated playlist of content related to a “seed” item such as an artist, an album, a track, a playlist, another user or a combination thereof.”)and the plurality of related media content items are selected from a plurality of audio tracks (Kidron, para 0053 related items to seed media are audio tracks “the servers may initiate generation of the requested magic playlist that may include a list of tracks selected based on the seed item and/or other factors. In one implementation, the servers 306 may execute the magic playlist generation algorithm to obtain a list of tracks for the requested magic playlist.”).

Regarding claim 15 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 1 and Kidron further teaches wherein the seed media content item is a currently playing media content item (Kidron, element 418 b of Fig. 4a disclose a seed media content item such as “Currently played track” is being used for playlist generation).

Regarding claim 8 (Currently amended), Ranasinghe teaches A system comprising a non-transitory memory and a processing device coupled to the memory and constructed to execute the process steps stored in the memory, wherein the stored process steps include steps which when executed by the processor cause the processor to perform the steps of (Kidron, Figure 28 and para 0184 disclose a system with computer processor coupled with memory storages to execute computer readable instructions “These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 2829 (e.g., registers, cache memory, random access memory, etc.)” ): 
determining a clean media content item to play based on a seed media content item that is selected or currently playing (Kidron, element 418 b of Fig. 4a disclose a seed media content item such as “Currently played track” is being used for playlist generation; para 100 discloses sharing a playlist/content collection which includes both clean and explicit medias  “when a parent is sharing a content collection with a child, the parent may set up rules that, for example, do not allow any tracks having explicit lyrical content or other parental advisories to be added to the content collection”), wherein the seed media content item includes explicit content, by (Kidron, element 402 of Fig. 4a disclose a seed media content item such as a music track is being used; therefore a media content having explicit content can be the seed item as being currently played track as well): 
receiving the seed media content item at an information storage and retrieval platform from a database of a plurality of media content item (Kidron, Fig. 3 and para 0053 disclose receiving the playlist generation request with seed media at server for obtaining plurality of similar tracks “At 314, the servers may initiate generation of the requested magic playlist that may include a list of tracks selected based on the seed item and/or other factors. In one implementation, the servers 306 may execute the magic playlist generation algorithm to obtain a list of tracks for the requested magic playlist.”); 
the related media content items including explicit media content items, each explicit media content item including explicit content, and a plurality of clean media content items, each clean media content 3Application No. 16/123,300 item not including explicit content (Kidron, para 0141 discloses collection of items (i.e. clean or explicit) related to “When a content item seed is provided to the discover stream component, the recommendation engine may take the provided content item seed and generate other content items that are related to the seed.”; para 100 discloses sharing a playlist/content collection related to seed media includes both clean and explicit medias  “when a parent is sharing a content collection with a child, the parent may set up rules that, for example, do not allow any tracks having explicit lyrical content or other parental advisories to be added to the content collection”); 
Kidron teaches generation of media playlist but he does not explicitly teach creating a vector space comprising the seed media content item and a plurality of related media content items, calculating a similarity score between the seed media content item and the plurality of related media content items; removing explicit media content items from the plurality of related media content items; 
determining an affinity score for each of the plurality of clean media content items; and determining the clean media content item to play based on the affinity score and the similarity score for each of the plurality of clean media content items; and playing the clean media content item from the plurality of clean media content items based.
However in the same field of endeavor of vector space generation of media item features Singhal teaches creating a vector space comprising the seed media content item and a plurality of related media content items (Singhal, para 0069 disclose creating of vector for seed item features (input item’s context or features) and for other related items’ features and, then comparing vector similarities “may compare the context of the input item to respective contexts of a plurality of other items to determine respective levels of similarity between the input item and the plurality of other items (604). For instance, computer 500 may generate a vector that represents the semantic makeup of each context, and determine the cosine similarity between vectors”), removing explicit media content items from the plurality of related media content items (Singhal, para 0059-0060 disclose removing explicit or unwanted contents and degerming similarity scores for clean contents “unwanted content may be removed before computing the similarity score in weights against each item.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the media playlist generation of Kidron into the vector space generation of media content features and removal of explicit/unwanted content items of Singhal to produce an expected result of providing playlists of clean media items. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a clean media playlist which is based explicit media so that clean playlist can be shared or played where it is in appropriate to play explicit media contents.
Kidron and Singhal teach clean media playlist generation but they don’t explicitly teach calculating a similarity score between the seed media content item and the plurality of related media content items; determining an affinity score for each of the plurality of clean media content items; and determining the clean media content item to play based on the affinity score and the similarity score for each of the plurality of clean media content items; and playing the clean media content item from the plurality of clean media content items based.
determining an affinity score for each of the plurality of clean media content items (Wang, para 0031-0032 discloses computation of affinity score of each media item in order to be in the user playlist “the affinity score for an item can be determined by calculating the dot product of the affinity vector for a category and a vector representing the attributes of the media item for which the affinity score is being calculate”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the clean media playlist generation by similarity of Kidron and Singhal into the affinity score calculation of Wang to produce an expected result of providing playlists aligned to user’s taste. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a media playlist which is based on user habits and preferences.
Kidron, Singhal and Wang teach clean media playlist generation considering user affinity but they don’t explicitly teach calculating a similarity score between the seed media content item and the plurality of related media content items; and determining the clean media content item to play based on the affinity score and the similarity score for each of the plurality of clean media content items; and playing the clean media content item from the plurality of clean media content items based.


calculating a similarity score between the seed media content item and the plurality of related media content items (Barkan, para 0039 discloses contents similarity scoring is being performed against a seed song (single song) in order to be added to a playlist “The similarity score between a single song or multiple songs on a user's playlist and a new song can be analyzed to determine whether the new song should be added to the playlist”); and determining the clean media content item to play based on the affinity score and the similarity score for each of the plurality of clean media content items(Barkan, para 0039 discloses contents similarity scoring is being performed against a seed song (single song) in order to be added to a playlist and para 0045 further discloses presenting content based on user’s affinity towards it “recommendation can be made based on a user's affinity for a different group. For example, if a user buys several songs recorded by a first artist, then a similar artist could be recommended based on a group analysis.”); 
and playing the clean media content item from the plurality of clean media content items based (Barkan, para 0042 discloses playlist is used for determining what songs are to be played or stream; therefore, the song selected by similarity and user affinity would be playing or streaming “The playlist can be used to determine what songs are streamed to a user by a music service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the clean media playlist generated by removing the unwanted items of Kidron, Singhal and Wang into generation of playlist based on both similarity and affinity of Barkan to produce an 

Regarding claim 9 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 8 and Singhal further teaches wherein the similarity score is calculated using a cosine similarity function (Singhal, para 0069 discloses using cosine similarity function for similarity determination “computer 500 may generate a vector that represents the semantic makeup of each context, and determine the cosine similarity between vectors.”).

Regarding claim 10 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 8 and Wang further teaches wherein the affinity score calculated by comparing the list of media content items to the users' listening history (Wang, para 0028 discloses recommending media content based on user & items affinity scores  “ranking module 142 can generate a ranked or ordered list of candidate media items 148 to recommend to the user based on the affinity scores in user profile 133 and the media items in recommendable media items database 134.”; para 0020 discloses that user affinity is being determined based on  user’s previous activities or consumption history “user profile 133 can include an affinity profile. For example, the affinity profile can be generated based on a user's previous media item activity (e.g., selection, consumption, purchases, etc.). For example, the media item profile can include affinity scores that describe the user's preference for, interest in, or attraction to media items associated with a variety of categories”).

Claim 11, cancelled.

Regarding claim 13 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 8 and Wang further teaches further comprising generating a list of media content items from the plurality of clean media content items in an order based on the affinity score (Wang, para 0028 discloses ranking or ordering content list based on affinity scores “ranking module 142 can generate a ranked or ordered list of candidate media items 148 to recommend to the user based on the affinity scores in user profile 133 and the media items in recommendable media items database 134”).
Regarding claim 14 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 8 and Kidron further teaches wherein the seed media content item is an audio track (Kidron, para 0052 discloses using audio track as seed media “Magic playlists are automatically generated playlist of content related to a “seed” item such as an artist, an album, a track, a playlist, another user or a combination thereof.”) and the plurality of related media content items are selected from a plurality of audio tracks (Kidron, para 0053 related items to seed media are audio tracks “the servers may initiate generation of the requested magic playlist that may include a list of tracks selected based on the seed item and/or other factors. In one implementation, the servers 306 may execute the magic playlist generation algorithm to obtain a list of tracks for the requested magic playlist.”).

Regarding claim 16 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 8 and Kidron further teaches wherein the seed media content item is a currently playing media content item (Kidron, element 418 b of Fig. 4a disclose a seed media content item such as “Currently played track” is being used for playlist generation).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kidron, Adam (PGPUB Document No. 20120221559), hereafter, referred to as “Kidron”, in view of Singhal, Ayush et al (PGPUB Document No. 20160034512), hereafter, referred to as “Singhal”, in view of Wang, Tao et al (PGPUB Document No. 20180150897), hereafter, referred to as “Wang”, in further view of Barkan, Oren et al (PGPUB Document No. 20180341704), hereafter, referred to as “Barkan”, in further view of Boulter, Jeffrey  et al (PGPUB Document No. 20100205166), hereafter, referred to as “Boulter”.

Regarding claim 5 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 1 but they don’t explicitly teach wherein the plurality of related media content items are taken from playlists that comprise at least 50% explicit media content items.
However in the same field of endeavor of playlist compilation Boulter teaches wherein the plurality of related media content items are taken from playlists that comprise at least 50% explicit media content items (Boulter, para 0083 further discloses a formula for selecting explicit contents & by changing the percentage parameter in the formula the playlist can content 50% explicit contents “A number of songs to pick from the explicitly-rated list may then be: explicitToPick=playlistSize*(100−unrated quota)*0.01*(number of songs in the explicit list/sum of explicit and implicit songs)*3);”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the media playlist generation of Kidron, Singhal, Wang and Barkan into generation of playlist based on certain percentage of explicit contents of Boulter to produce an expected result of providing playlists considering both explicit lyrics and clean contents. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a clean media playlist which considers variety of tastes.

Regarding claim 12 (Preciously presented), Kidron, Singhal, Wang and Barkan teach all the limitations of claim 8 but they don’t explicitly teach wherein the plurality of related media content items are taken from playlists that comprise at least 50% explicit media content items.
However in the same field of endeavor of playlist compilation Boulter teaches wherein the plurality of related media content items are taken from playlists that comprise at least 50% explicit media content items (Boulter, para 0083 further discloses a formula for selecting explicit contents & by changing the percentage parameter in the formula the playlist can content 50% explicit contents “A number of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the media playlist generation of Kidron, Singhal, Wang and Barkan into generation of playlist based on certain percentage of explicit contents of Boulter to produce an expected result of providing playlists considering both explicit lyrics and clean contents. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a clean media playlist which considers variety of tastes.



Response to Arguments


I.	35 U.S.C §103

Applicant’s arguments filed on 1/4/22 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 
The new prior art Kidron discloses using a currently played media track as a seed for playlist generation and where seed media can content explicit lyrics.
The new prior art Singhal discloses removing explicit or unwanted content items from a list. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kidron, Singhal, Wang and Barkan to produce an expected result of generating a clean media playlist based on an explicit content (seed) as claimed in the instant application. 

 Conclusion
Prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Document No. 20040002310 – discloses feature vector for media contents. US Document No.20150242750 – discloses vector space generation for media content features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAH A DAUD/Examiner, Art Unit 2164